NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SIMON ORTEGA-VAZQUEZ,                           Nos. 13-72795
                                                     13-74116
                Petitioner,
                                                Agency No. A205-321-010
 v.

JEFFERSON B. SESSIONS III, Attorney             MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Simon Ortega-Vazquez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”) (no. 13-72795), and the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA’s order denying his motion to reopen (no. 13-74116). We have jurisdiction

under 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v. Mukasey,

512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference is owed to

the BIA’s interpretation of the governing statutes and regulations, Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for substantial evidence

the agency’s factual findings and we review for abuse of discretion the BIA’s

denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.

2010). We deny the petitions for review.

      The agency did not err in finding that Ortega-Vazquez failed to establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question.’”) (citation omitted); see also

Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010) (concluding

“returning Mexicans from the United States” did not constitute a particular social

group). Further, substantial evidence supports the agency’s determination that

Ortega-Vazquez otherwise failed to establish that any harm he fears in Mexico

would be on account of a protected ground. See Pagayon v. Holder, 675 F.3d

1182, 1191 (9th Cir. 2011) (a personal dispute, standing alone, does not constitute


                                           2                                        13-72795
persecution based on a protected ground); see also Zetino v. Holder, 622 F.3d

1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”). Thus, Ortega-Vazquez’s withholding of removal claim

fails.

         Substantial evidence also supports the agency’s denial of CAT relief because

Ortega-Vazquez failed to show it is more likely than not that he would be tortured

by or with the consent or acquiescence of the government of Mexico. See

Delgado-Ortiz, 600 F.3d at 1152 (petitioners’ generalized evidence of violence and

crime was not particular to petitioners and was insufficient for relief under CAT).

         Finally, the BIA did not abuse its discretion in denying Ortega-Vazquez’s

motion to reopen for failure to establish prima facie eligibility for cancellation of

removal. See 8 U.S.C. § 1229b(b)(1)(D); Garcia v. Holder, 621 F.3d 906, 912 (9th

Cir. 2010) (a motion to reopen will not be granted unless it establishes a prima

facie case for relief); see also Partap v. Holder, 603 F.3d 1173, 1175 (9th Cir.

2010) (no abuse of discretion in denying a motion to remand to apply for

cancellation of removal where petitioner did not tender any evidence showing

“exceptional and extremely unusual hardship”).

         PETITIONS FOR REVIEW DENIED.




                                           3                                    13-72795